Citation Nr: 1629659	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  15-00 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and Compromises in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of overpayment of a clothing allowance benefit in the amount of $753.00.

(The issue entitlement to service connection for a cervical spine disorder is addressed in a separate Board decision.)  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 1978 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 decision issued by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (Committee) in Philadelphia, Pennsylvania.  The Veteran filed a notice of disagreement (NOD) as to that denial in October 2014, but no statement of the case (SOC) has been issued to date.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an August 2014 rating decision, the Committee denied the Veteran's request for waiver of recovery of an overpayment of a clothing allowance in the amount of $753.00.  In October 2014, the Veteran submitted a timely NOD with the August 2014 decision.  When there has been an initial AOJ adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of an SOC on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with an SOC regarding the issue of entitlement to waiver of recovery of an overpayment for a clothing allowance in the amount of $753.00.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




